DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted January 28, 2022. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-4, 6-9, 11-14, and 16-19 are currently pending.

Response to Arguments
2.	Applicant arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation is not described in Applicant’s specification as originally filed: obtaining CSI “according to a period and an offset configured for each of the resource for channel measurement and the resource for interference measurement.”

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 2, 4, and all dependent thereon, are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 6, 11, and 16: the claim(s) specify “wherein the CSI is based on an interference measured based on a resource indicated by the configuration information among the second NZP CSI-RS resource or the CSI-IM resource” (lines 18-19). It is unclear if the said term “a resource” necessarily refers to the term “a resource for interference measurement” (line 9). For purposes of examination, the said term at line 18 is interpreted as “wherein the CSI is based on an interference measured based on [[a]] the resource indicated, etc.”
The rationale set forth above regarding the method of claim 1 is applicable to the method, terminal, and base station of claims 6, 11, and 16, respectively.

Regarding claims 2, 7, 12, and 17: the claim(s) specify “a first NZP CSI-RS resource” (line 3). It is unclear if this term necessarily refers to the term “a resource for channel measurement” (claim 1, line 6). For purposes of examination, the said term at line 3 is interpreted as “[[a]] the first NZP CSI-RS resource”
The rationale set forth above regarding the method of claim 2 is applicable to the method, terminal, and base station of claims 7, 12, and 17, respectively.

Regarding claims 4, 9, 14, and 19: the claim(s) specify “a CSI reference resource” (line 4). It is unclear if this term refers to either the “resource for channel measurement” or “resource for interference measurement” (claim 1, lines 6 and 9, respectively). For purposes of examination, the said term at line 4 is interpreted as either of the said resources introduced in claim 1.
The rationale set forth above regarding the method of claim 4 is applicable to the method, terminal, and base station of claims 9, 14, and 19, respectively.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 4, 9, 14, and 19 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims fail to further limit the claim(s) upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 & 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claims 1-4, 6-9, 11-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by U.S. Publication No. 2013/0258965 (hereinafter “Geirhofer`965”) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Geirhofer`965, in view of either U.S. Patent No. 9,008,585 (hereinafter “Xiao”) or U.S. Publication No. 2012/0287875 (hereinafter “Kim”).

Regarding claims 1, 6, 11, and 16: Geirhofer`965 teaches a method of a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information (See, e.g., [0064], [0084], [0085], [0093], [0094], and [0099]; CSI process configuration information is received from a base station) indicating a first non-zero power (NZP) channel state information reference signal (CSI-RS) as a resource for channel measurement and a second NZP CSI-RS resource or a channel state information interference measurement (CSI-IM) resource as a resource for interference measurement (See, e.g., [0057]-[0062] and [0097]; channel and interference measurement resources are specified in CSI configuration information; non-zero power and/or zero-power reference signals are used); 
obtaining channel state information (CSI) based on the resource for channel measurement and the resource for interference measurement, according to a period and an offset configured for each of the resource for channel measurement and the resource for interference measurement (See, e.g., [0072], [0073], [0079], and [0097]); and transmitting the CSI to the base station, wherein the CSI is based on an interference measured based on a resource indicated by the configuration information among the second NZP CSI-RS resource or the CSI-IM resource (See, e.g., Geirhofer`965: [0057]-[0062] and [0092]-[0094]; respective CSI is obtained and fed back to the base station).
Geirhofer`965 teaches indicating channel and interference measurement resources (e.g. via CSI process indication). To the extent these features do not inherently teach the claimed indication(s) received in the configuration information from the base station, the said features are nevertheless taught in Xiao (See, e.g., 9:5-10. See also overlapping teaching at 8:10-31, 9:5-34, and 14:24-54. See also 6:35-61, 8:54-65; note NZP CSI-RS resources for channel and interference measurement; note also period and offset configuration). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Xiao, such as the resource configuration functionality, within the system of Geirhofer`965, in order to accommodate a CoMP set.
Alternatively, the said features are taught in Kim (See, e.g., [0103]-[0109]; note CSI-RS configuration indication(s); note also period and offset configuration). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Kim, such as the configuration functionality, within the system of Geirhofer`965, in order to indicate configuration information.
The rationale set forth above regarding the method of claim 1 is applicable to the method, terminal, and base station of claims 6, 11, and 16, respectively.

Regarding claims 3, 8, 13, and 18: Geirhofer`965 modified by Xiao or Kim further teaches wherein the configuration information indicates an index of the resource for channel measurement and an index for the resource for interference measurement, among a plurality of CSI resource indices included in CSI resource information (See, e.g., Xiao 8:10-31, 9:5-38, 12:5-40. See also Geirhofer`965 [0097]).
The rationale set forth above regarding the method of claim 3 is applicable to the method, terminal, and base station of claims 8, 13, and 18, respectively.
Regarding claims 4, 9, 14, and 19: Geirhofer`965 modified by Xiao or Kim further teaches wherein the CSI is transmitted based on a CSI reference resource (See the explanation set forth above regarding claim 1).
The rationale set forth above regarding the method of claim 4 is applicable to the method, terminal, and base station of claims 9, 14, and 19, respectively.

14.	Claims 2, 7, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geirhofer`965, in view of Xiao or Kim, and in further view of U.S. Publication No. 2012/0208547 (hereinafter “Geirhofer`547”).

Regarding claims 2, 7, 12, and 17: Geirhofer`965 modified by Xiao or Kim further teaches wherein the resource for channel measurement corresponds to a first NZP CSI-RS resource and the resource for interference measurement corresponds to the CSI-IM resource (See, e.g., Geirhofer`965 [0057]-[0062] and [0097]; channel and interference measurement resources are specified in CSI configuration information; non-zero power and/or zero-power reference signals are used), but does not explicitly state wherein the CSI is periodically transmitted to the base station. However, this feature is taught by Geirhofer`547 (See, e.g., [0070]-[0075]). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Geirhofer`547, such as the feedback functionality, within the system of Geirhofer`965 modified by Xiao or Kim, in order to allow for a more limited payload.
The rationale set forth above regarding the method of claim 2 is applicable to the method, terminal, and base station of claims 7, 12, and 17, respectively.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476